On order of the Court, the application for leave to appeal the February 26, 2019 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the defendant's Issue II, concerning the Isabella Circuit Court's grant of summary disposition to the plaintiffs. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.